Exhibit 10.12

EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made by and between
BIDZ.COM, Inc., a Delaware corporation (the “Company”), and Claudia Y. Liu
(“Employee”), and is entered as of February 21, 2007 (the “Start Date”).

WITNESSETH:

        WHEREAS, the Company and Employee wish to ensure that the Company will
receive the benefit of Employee’s loyalty and service;

        WHEREAS, in order to help ensure that the Company receives the benefit
of Employee’s loyalty and service, the parties desire to enter into this formal
Employment Agreement to provide Employee with appropriate compensation
arrangements;

        WHEREAS, the Company desires by this writing to set forth the employment
relationship of Employee with the Company, and Employee is willing to enter into
such employment relationship on the terms and conditions set forth herein;

        NOW THEREFORE, for consideration, the value, sufficiency, and receipt of
which are hereby acknowledged, the parties hereto agree as follows.

        1.    Employment.

        (a)    Position.    The Company hereby employs Employee, and Employee
agrees to be employed by the Company, commencing on the Start Date and
continuing during the term (as defined in Section 2 below). Employee shall hold
the position of Chief Operating Officer of the Company and such other positions
as the Board of Directors of the Company (the “Board”) may designate. Employee’s
duties and responsibilities hereunder shall include (a) providing senior
executive management services as the Company may designate through its Board
consistent with the position of Chief Operating Officer, and (b) such other
duties and responsibilities as are assigned to Employee from time to time by the
Board and accepted by Employee. Employee shall report to the Chief Executive
Officer of the Company.

        (b)    Performance of Duties.    Except as otherwise provided herein or
hereafter agreed upon in writing, Employee shall devote reasonable attention and
time during usual business hours to the performance of her duties hereunder and
shall, except as provided herein, render his services solely and exclusively for
the Company during the employment term and agrees to serve the Company
diligently, in good faith, and to the best of her abilities. Without limitation
of the foregoing, without the Board’s prior approval, the Employee will refrain
from


--------------------------------------------------------------------------------


serving on other boards or engaging in other similar activities that the Board
determines will interfere with the performance of the Employee’s
responsibilities hereunder.

        2.    Term.    The initial term of this Agreement shall be three years
from the Start Date (the “Initial Term”); provided, however, that the term of
this Agreement shall be automatically extended (as extended, the “Employment
Term”) for one year on the expiration of the Initial Term and on each
anniversary thereof unless either the Company or the Employee shall have given
written notice to the other not less than ninety (90) days prior thereto that
the term of this Agreement shall not be so extended; and provided, further,
that, notwithstanding any such notice by the Company given after a Change in
Control (as defined below) not to extend the term of this Agreement, the term of
this Agreement shall not expire prior to the expiration of the then current term
of this Agreement.

        3.    Base Salary.    The Company shall pay Employee during the term of
this Agreement a base salary at the rate of $200,000 per annum or such larger
amount as the Board may from time to time determine (hereinafter referred to as
the “Base Salary”). Such Base Salary shall be payable no less frequently than
monthly during the year in accordance with the Company’s customary payroll
practices applicable to its executives. Employee agrees that the Company may
deduct and withhold from the payments to be made to Employee hereunder amounts
required to be deducted and withheld by the Company under the provisions of any
statute, law, regulation, or ordinance heretofore or hereafter enacted.

        4.    Benefits.    Employee shall be eligible to participate in all
stock option, stock bonus, incentive compensation, retirement, savings, fringe
benefit, disability insurance, group health and group life, vacation, and
similar health and benefit plans maintained by the Company in accordance with
the terms and conditions thereof on a basis which is no less favorable than that
applicable to employees of the Company who are similarly situated to Employee.
No additional compensation provided under any of such plans shall be deemed to
modify or otherwise affect the terms of this Agreement or any of Employee’s
entitlements hereunder, unless such modification is explicitly required herein
or by any of such plans.

        5.    Vacation and Sick Leave.    At such reasonable times as the Board
shall in its discretion permit, Employee shall be entitled, without loss of pay,
to absent herself voluntarily from the performance of his employment under this
Agreement, provided that:

        (a)   Employee shall be entitled to annual vacation in accordance with
the policies as periodically established by the Board for similarly situated
executives of the Company.

2


--------------------------------------------------------------------------------


        (b)   The Board shall be entitled to grant to Employee a leave or leaves
of absence with or without pay at such time or times and upon such terms and
conditions as the Board in its discretion may determine.

        (c)   Employee shall be entitled to sick leave (without loss of pay) in
accordance with the Company’s policies as in effect from time to time.

        6.    Expenses.    Employee shall be entitled to reimbursement for
reasonable expenses necessary for the performance of his duties hereunder or for
promoting, pursuing, or otherwise furthering the business or interests of the
Company. All claims for expenses shall be reasonable and made on the basis of
statements thereof (together with vouchers or other documents evidencing such
expenses) furnished by Employee to the Company at monthly or more frequent
intervals and in accordance with the Company’s expense reimbursement policy and
standard procedures as they exist from time to time.

        7.    Termination.

        (a)   Employee’s employment hereunder may be terminated under the
following circumstances:

        (1)    Death.    Employee’s employment by the Company shall
automatically terminate upon Employee’s death.

        (2)    Disability.    The Company may terminate Employee’s employment
after having established Employee’s Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity which impairs Employee’s
ability to substantially perform her duties under this Agreement which continues
for a period of at least one hundred eighty (180) consecutive days. Employee
shall be entitled to the compensation and benefits provided for under this
Agreement for any period during the term of this Agreement and prior to the
establishment of Employee’s Disability during which Employee’s ability to
substantially perform his duties under this Agreement is impaired due to a
physical or mental infirmity. Notwithstanding anything contained in this
Agreement to the contrary, until the Termination Date specified in a Notice of
Termination (as each term is hereinafter defined) relating to Employee’s
Disability, Employee shall be entitled to return to his position with the
Company as set forth in this Agreement in which event no Disability of Employee
will be deemed to have occurred.

        (3)    Cause.    The Company may terminate Employee’s employment for
Cause. A termination for “Cause” is a termination evidenced by a resolution
adopted in good faith by two-thirds (2/3) of the Board that Employee—

3


--------------------------------------------------------------------------------


        (i)    has habitually neglected her duties with the Company (other than
a failure resulting from Employee’s incapacity due to physical or mental
illness), or materially breached any of the provisions of this Agreement, which
failure or breach continued for a period of at least thirty (30) days after a
written notice of demand for substantial performance or other correction has
been delivered to Employee specifying the manner in which Employee has failed to
substantially perform,

        (ii)   engaged in conduct which is demonstrably and materially injurious
to the Company, monetarily or otherwise, or

        (iii)  has been convicted or entered a plea of nolo contendere in the
case of any misdemeanor involving moral turpitude, or has been indicted or
convicted of an act which is defined as a felony under federal or state law;

provided, however, that no termination of Employee’s employment shall be for
Cause as set forth in clause (ii) above until (x) there shall have been
delivered to Employee a copy of a written notice setting forth that Employee was
guilty of the conduct set forth in clause (ii), and specifying the particulars
thereof in detail, and (y) Employee shall have been provided an opportunity to
be heard by the Board (with the assistance of Employee’s counsel if Employee so
desires). No act, nor failure to act, on Employee’s part, shall be considered
“willful” unless he has acted or failed to act, with an absence of good faith
and without a reasonable belief that his action or failure to act was in the
best interest of the Company. Notwithstanding anything contained in this
Agreement to the contrary, no failure to perform by Employee after Notice of
Termination is given by Employee shall constitute Cause for purposes of this
Agreement.

        (4)    Without Cause.    The Company shall have the right and option,
exercisable by giving written notice to Employee, to terminate Employee’s
employment by the Company without Cause and for any reason or for no reason.
This right is not limited or restricted by, and shall supersede, any policy of
the Company requiring or favoring continued employment of its executives during
satisfactory performance, any seniority system or any procedure governing the
manner in which the Company’s discretion is to be exercised. No exercise by the
Company of this termination right shall, under any circumstances, be deemed to
constitute (i) a breach by the Company of any term of this Agreement, express or
implied (including without limitation a breach of any implied covenant of good
faith and fair dealing), (ii) a wrongful discharge of Employee or a wrongful
termination of Employee’s employment by the Company, (iii) a wrongful
deprivation by the Company of Employee’s corporate office (or authority,
opportunities or other benefits relating thereto) or (iv) the breach by the
Company of any other duty or obligation, express or implied, which the Company
may owe to Employee pursuant to

4


--------------------------------------------------------------------------------


any principle or provision of law (whether contract or tort); provided, however,
that notwithstanding the foregoing, a breach by the Company of its payment
obligations pursuant to Section 8 shall be deemed to be a breach of this
Agreement.

        The failure or refusal of the Company to renew or extend the Initial
Term or Employment Term, as the case may be, shall not constitute a termination
of Employee’s employment by the Company without Cause under this Agreement.

        (5)    Good Reason.    Employee may terminate his employment for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the events or conditions described in subsections (i) through
(vii) below:

        (i)    a change in Employee’s status, title, position or
responsibilities (including reporting responsibilities) which does not represent
a promotion from his status, title, position or responsibilities; the assignment
to Employee of any duties or responsibilities which, in Employee’s reasonable
judgment, are inconsistent with Employee’s then status, title, position or
responsibilities; or any removal of Employee from or failure to reappoint or
reelect him to any of such positions, except in connection with the termination
of his employment for Disability, Cause, as a result of his death or by Employee
other than for Good Reason;

        (ii)   a reduction in Employee’s Base Salary;

        (iii)  the Company’s requiring Employee to be based at any place outside
a 30-mile radius from Culver City, California, except for reasonably required
travel on the Company’s business which is not materially greater than Employee’s
then travel requirements;

        (iv)  the failure by the Company to (A) continue in effect any material
compensation or benefit plan in which Employee was participating at the time of
a Change in Control, or (B) provide Employee with compensation and benefits at
least equal (in terms of benefit levels and/or reward opportunities) to those
provided for under each other employee benefit plan, program and practice as in
effect immediately prior to the Change in Control (or as in effect following the
Change in Control, if greater);

        (v)   any material breach by the Company of any material provision of
this Agreement; and

5


--------------------------------------------------------------------------------


        (vi)  any purported termination of Employee’s employment for Cause by
the Company which does not comply with the terms of Section 7(a)(3) of this
Agreement.

        Employee’s right to terminate her employment pursuant to this
Section 7(a) shall not be affected by her incapacity due to physical or mental
illness. “Good Reason” shall not include acts not taken in bad faith which are
cured by the Company in all respects not later than thirty (30) days from the
date of receipt by the Company of a Notice of Termination from Employee.

        (6)    Voluntary Termination.    Employee may voluntarily terminate her
employment hereunder at any time.

        (b)   For purposes of this Agreement, a “Change in Control” shall mean
any of the following:

        (1)   an acquisition (other than directly from the Company in the case
of voting securities of the Company) of any voting securities (the “Voting
Securities”) of the Company by any “Person” (as the term person is used for
purposes of Section 13(d) or 14(d) of the Exchange Act) immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than fifty percent (50%) of the then
outstanding shares of common stock (the “Shares”) of the Company. For purposes
of this Agreement, in determining whether a Change in Control has occurred
pursuant to this Section 7(b)(1), Shares or Voting Securities which are acquired
in a “Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) sponsored or maintained by (A) the Company or (B) any corporation
or other Person of which a majority of its voting power or its voting equity
securities or equity interest is owned, directly or indirectly, by the Company
(for purposes of this definition, a “Company Subsidiary”) or (ii) the Company,
any Company Subsidiary, or any of their affiliates, (iii) any underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) any Person in connection with a “Non-Control Transaction” (as hereinafter
defined);

        (2)   The consummation of:

        (i)    a merger, consolidation or reorganization with or into the
Company in which securities of the Company are issued (a “Merger”), unless such
Merger is a “Non-Control Transaction.” A “Non-Control Transaction” shall mean a
Merger where:

6


--------------------------------------------------------------------------------


        (A)  the stockholders of the Company immediately before such Merger own
directly or indirectly immediately following such Merger at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of
(x) the corporation resulting from such Merger (the “Surviving Corporation”), if
the Surviving Corporation has no Parent immediately following such Merger, or
(y) the ultimate Parent of the Surviving Corporation, if there are one or more
Parents of the Surviving Corporation immediately following such Merger. For
purposes of this Agreement, “Parent” shall mean an entity that owns, directly or
indirectly, more than fifty percent (50%) of the then-outstanding Shares of the
Company or the combined voting power of the then-outstanding Voting Securities
of the Company; and

        (B)  the members of the “Incumbent Board” (as defined below) immediately
prior to the execution of the agreement providing for such Merger, constitute at
least a majority of the members of the board of directors of (x) the Surviving
Corporation, if the Surviving Corporation has no Parent immediately following
such Merger, or (y) the ultimate Parent of the Surviving Corporation, if there
are one or more Parents of the Surviving Corporation immediately following such
Merger;

        (ii)   a complete liquidation or dissolution of the Company or a Parent,
as the case may be; or

        (iii)  the sale or other disposition of all or substantially all of the
assets of the Company or a Parent, as the case may be, to any Person (other than
a transfer to a Company Subsidiary or Parent Subsidiary or under conditions that
would constitute a Non-Control Transaction (with the disposition of assets being
regarded as a Merger for this purpose), or any other distribution to the
stockholders of the Company or a Parent of the stock of a Company Subsidiary or
a Parent Subsidiary or any other assets; or

        (3)   the individuals who, at the Start Date, are members of the Board
(the “Incumbent Board”) cease for any reason to constitute a majority of the
members of the Board or, following a Merger which results in a Parent, the board
of directors of the ultimate Parent; provided, however, that if the appointment
or election, or nomination for election by the Company’s stockholders, of any
new director was approved by a vote of at least two-thirds (2/3) of the
Incumbent Board, such new director shall, for purposes of this Agreement, be
considered as a member of the Incumbent

7


--------------------------------------------------------------------------------


Board; provided further, however, that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of either an actual or threatened “Election Contest” (as described in
Rule 14a-11 promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest.

        Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the then-outstanding Shares or
Voting Securities of the Company or a Parent as a result of the acquisition by
the Company or by a Parent of its Shares or Voting Securities which, by reducing
the number of Shares or Voting Securities then outstanding, increases the
proportional number of shares Beneficially Owned by the Subject Person;
provided, however, that, if a Change in Control would occur (but for the
operation of this sentence) as a result of the acquisition of Shares or Voting
Securities by the Company, and after such share acquisition by the Company or by
such Parent, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities which increases the percentage of the
then-outstanding Shares or Voting Securities of the Company or of such Parent
Beneficially Owned by the Subject Person, then a Change in Control shall occur.

        (c)    Notice of Termination.    Any purported termination by the
Company or by Employee shall be communicated by written Notice of Termination to
the other. For purposes of this Agreement, a “Notice of Termination” shall mean
a notice which indicates the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Employee’s employment under the
provision so indicated. For purposes of this Agreement, no such purported
termination of employment shall be effective without such Notice of Termination.

        (d)    Termination Date.    “Termination Date” shall mean in the case of
Employee’s death, his date of death, or in all other cases, the date specified
in the Notice of Termination subject to the following:

        (1)   if Employee’s employment is terminated by the Company for Cause or
due to Disability, or voluntarily by Employee (other than for Good Reason), the
date specified in the Notice of Termination shall be at least thirty (30) days
from the date the Notice of Termination is given to or by Employee, provided
that in the case of Disability, Employee shall not have returned to the
full-time performance of his duties during such period of at least thirty
(30) days; and

        (2)   if Employee’s employment is terminated for Good Reason or without
Cause, the date specified in the Notice of Termination shall not be

8


--------------------------------------------------------------------------------


more than sixty (60) days, and shall not be less than thirty (30) days, from the
date the Notice of Termination is given to or by the Company.

        8.    Compensation Upon Termination.    Upon termination of Employee’s
employment during the term of this Agreement (including any extensions thereof),
Employee shall be entitled to the following benefits:

        (a)    Cause, Disability, Death or Voluntary Termination (Other Than for
Good Reason).    If Employee’s employment is terminated by the Company for Cause
or Disability or by Employee (other than for Good Reason), or by reason of
Employee’s death, the Company shall pay Employee all amounts earned or accrued
hereunder through the Termination Date but not paid as of the Termination Date,
including (1) Base Salary, (2) reimbursement for any and all monies advanced or
expenses incurred in connection with Employee’s employment for reasonable and
necessary expenses incurred by Employee on behalf of the Company for the period
ending on the Termination Date, (3) vacation pay, (4) any bonuses or incentive
Compensation earned and payable as of the Termination Date, and (5) any previous
compensation which Employee has previously deferred (including any interest
earned or credited thereon) (collectively, “Accrued Compensation”). Employee’s
entitlement to any other compensation or benefits shall be determined in
accordance with the Company’s employee benefit plans and other applicable
programs and practices then in effect.

        (b)    Without Cause or for Good Reason.    If Employee’s employment by
the Company shall be terminated by the Company other than for Cause, death or
Disability, or by Employee for Good Reason, then Employee shall be entitled to
the benefits provided below:

        (i)    the Company shall pay Employee all Accrued Compensation;

        (ii)   the Company shall pay Employee as severance pay and in lieu of
any further salary for periods subsequent to the Termination Date, a single
payment in cash equal, in total, to one and one-half (1 ½) times the Employee’s
Base Salary at the highest rate in effect at any time within the ninety (90) day
period ending on the date the Notice of Termination is given (or if Employee’s
employment is terminated after a Change in Control, Employee’s Base Salary
immediately prior to the Change in Control, if greater); and.

        (iii)  during the [twenty four (24) month] period following the
Termination Date, the Company shall at its expense continue on behalf of
Employee and his dependents and beneficiaries the life insurance, disability,
medical, dental and hospitalization benefits which are, from time to time during
such twenty four-month period being provided to employees of the Company
generally. The Company’s obligation hereunder with respect to the foregoing
benefits shall be limited to the

9


--------------------------------------------------------------------------------


extent that Employee obtains any such benefits pursuant to a subsequent
employer’s benefit plans, in which case the Company may reduce the coverage of
any benefits it is required to provide Employee hereunder as long as the
aggregate coverage of the combined benefit plans is no less favorable to
Employee, in terms of amounts and deductibles and costs to her, than the
coverage required to be provided hereunder. This subsection (iii) shall not be
interpreted so as to limit any benefits to which Employee or his dependents may
be entitled under any of the Company’s employee benefit plans, programs or
practices following Employee’s termination of employment, including without
limitation, retiree medical and life insurance benefits.

        (c)   Payment.  The amounts provided for in Sections 8(a) and
8(b)(i) and (ii) shall be paid within five (5) days after Employee’s Termination
Date.

        [(d)   Offsets.  The amount of any payment provided for in this
Agreement shall be offset or reduced by the amount of any compensation or
benefits provided to Employee in any subsequent employment.]

        (e)    Acceleration of Vesting.    If Employee’s employment is
terminated by the Company following a Change in Control, all then unvested
restricted stock and stock options shall vest as of the date Employee’s
Termination Date.

        9.    Employee Covenants.

        (a)    Non-Solicit.    Employee will not, directly or indirectly
(whether for compensation or otherwise), alone or in concert with others, for
the Non-Solicit Period (defined below), (a) solicit for employment any employee
of the Company or any person who was an employee of the Company during any part
of the two (2) year period preceding Employee’s termination or otherwise
encourage any employee to leave the Company’s employ, or (b) solicit any client
or customer of the Company or any client or customer which was a client or
customer of the Company during any part of the two (2) year period preceding
Employee’s termination. The “Non-Solicit Period” means the term of this
Agreement plus one (1) year from the end thereof.

        (b)    Non-Compete.    During the term of the Agreement, Employee will
not, directly or indirectly (whether for compensation or otherwise), alone or in
concert with others, own, manage, operate, join, control, or participate in the
ownership, management, operation, or control of, or furnish any capital to, or
be connected in any manner with (whether alone or as a partner, officer,
director, employee, agent or shareholder), or provide any advice or services as
a consultant for, any business which competes with the Company’s business or
that of any subsidiary, partnership, corporation, joint venture, or other
similar entity of which the Company is a shareholder, partner, or member as such
business may be conducted from time to time. Notwithstanding the foregoing,
Employee may be a

10


--------------------------------------------------------------------------------


passive investor in a business which competes with the Company’s business,
provided Employee’s equity holding does not exceed 2% of such business.

        (c)    Proprietary Information.    The Company possesses and will
continue to possess information that has been created, discovered, or developed,
or has otherwise become known to the Company (including without limitation
information created, discovered, developed, or made known by or to Employee
during the period of or arising out of his employment by the Company), or in
which property rights have been assigned or otherwise conveyed to the Company,
which information has commercial value in the business in which the Company is
engaged (all of the aforementioned information is hereinafter called
“Proprietary Information”; by way of illustration, but not limitation,
Proprietary Information includes trade secrets, processes, formulae, data and
know-how, improvements, inventions, manufacturing and other techniques,
marketing plans, strategies, forecasts, and customer lists). All Proprietary
Information will be the sole property of the Company and its assigns, and the
Company and its assigns will be the sole owner of all patents and other rights
in connection therewith. Employee hereby assigns to the Company any rights she
may have or acquire in all Proprietary Information. At all times, both during
her employment by the Company and after its termination, Employee shall keep in
confidence and trust all Proprietary Information, and she shall not use or
disclose any Proprietary Information or anything relating to it, for any
commercial purpose or otherwise, without the written consent of the Company,
except as may be (i) reasonably necessary or appropriate in the ordinary course
of performing her duties as an employee of the Company, (ii) known generally to
the public (or than as a result of disclosure by Employee in violation of this
Section 9(c)), or (iii) legally required. In furtherance of the foregoing
agreements, Employee agrees to execute and deliver simultaneously herewith a
Proprietary Information and Inventions Agreement in the form attached hereto as
Exhibit A. The Company is permitted to notify any future employer of Employee of
Employee’s covenants set forth in this Section 9.

        10.    Settlement of Claims.    The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against Employee or others.

        11.    Non-exclusivity of Rights.    Nothing in this Agreement shall
prevent or limit Employee’s continuing or future participation in any benefit,
bonus, incentive or other plan or program provided by the Company or any of its
subsidiaries and for which Employee may qualify, nor shall anything herein limit
or reduce such rights as Employee may have under any other agreements with the
Company or any of its subsidiaries. Amounts which are vested benefits or which
Employee is otherwise entitled to receive under any plan or program of the
Company or any of its subsidiaries shall be payable in accordance with such plan
or program, except as explicitly modified by this Agreement.

11


--------------------------------------------------------------------------------


        12.    Arbitration.

        (a)    Procedure.    Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, will be settled by arbitration in
accordance with the Commercial Rules of the American Arbitration Association
(“AAA”), and those provisions of the AAA Employment Arbitration Rules determined
by the arbitrators as necessary under applicable law. The arbitration will be
binding and judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof. For controversies or claims involving
employment matters only, there will be one (1) arbitrator mutually selected by
the parties within ten (10) business days from the date of notification made to
one of the parties of the other party’s request for arbitration. If the parties
fail to agree upon an arbitrator within such ten (10) days, the AAA will
promptly appoint the arbitrator in accordance with its rules. For all other
controversies or claims, there will be three (3) arbitrators, one arbitrator
selected by the Company and one arbitrator selected by Employee, which
arbitrators will then jointly select the third arbitrator. If any party fails to
nominate an arbitrator within thirty (30) days from the date of notification
made to it of a party’s request for arbitration, then the AAA will appoint the
arbitrator in accordance with its rules. The place of the arbitration will be
Los Angeles, California. All arbitrators will have at least ten (10) years
experience in commercial or employment-related transactions. The arbitration
will commence within sixty (60) days after appointment of the arbitrators and
will continue uninterrupted, unless otherwise suspended by the arbitrators for
good cause, for not longer than one hundred twenty (120) days (including without
limitation any discovery permitted by the arbitrators). The arbitrators will,
within such one hundred twenty (120) day period, render a written decision with
findings of fact and conclusions of law and deliver such decision to the
parties.

        (b)    Judicial Relief.    Notwithstanding Section 12(a), nothing
contained in this Agreement will prevent or be construed to prevent any party
from seeking a temporary restraining order, preliminary injunction, other form
of interim, provisional, or temporary equitable relief, or the enforcement of
any award delivered pursuant to Section 12(a) in any court of competent
jurisdiction.

        13.    Fees and Expenses.    The Company and Employee shall each pay
their respective legal fees and related expenses (including the costs of
experts, evidence and counsel) incurred as a result of (i) Employee’s
termination of employment (including all such fees and expenses, if any,
incurred in contesting or disputing any such termination of employment),
(ii) Employee’s hearing before the Board as contemplated in Section 7(a)(3) of
this Agreement, or (iii) Employee’s seeking to obtain or enforce any right or
benefit provided by this Agreement or by any other plan or arrangement
maintained by the Company under which Employee is or may be entitled to receive
benefits.

12


--------------------------------------------------------------------------------


        14.    Survival.    In the event that Employee’s employment by the
Company is terminated pursuant to the provisions set forth under Section 7
hereof or otherwise, this Agreement shall then also terminate; provided,
however, that the rights and obligations set forth under Sections 8, 9, 12 and
13 of this Agreement shall survive until such rights and obligations are fully
satisfied in accordance with the terms set forth herein.

        15.    Miscellaneous.

        (a)    Amendment; Waiver.    This Agreement may not be amended or
otherwise modified or its provisions waived except by an instrument in writing
signed, in the case of an amendment or modification, by all parties hereto and,
in the case of waiver, by the party sought to be charged. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

        (b)    Severability.    In the event that any one or more of the
provisions of this Agreement are held to be invalid, illegal, or unenforceable
by a court of competent jurisdiction in a jurisdiction, such invalidity,
illegality, or unenforceability in such jurisdiction will not affect any of the
other provisions hereof, which will nevertheless remain in full force and
effect, and this Agreement will be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein, and such determination
will have no effect on this Agreement in any other jurisdiction.

        (c)    Successors and Assigns.

        (1)    Company.    This Agreement shall be binding upon and shall inure
to the benefit of the Company, its successors and assigns and the Company shall
require any successor or assign to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. The
term “the Company” as used herein shall include such successors and assigns. The
term “successors and assigns” as used herein shall mean a corporation or other
entity acquiring all or substantially all the assets and business of the Company
(including this Agreement) whether by operation of law or otherwise.

        (2)    Employee.    Neither this Agreement nor any right or interest
hereunder shall be assignable or transferable by Employee, his beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
Employee’s legal personal representative.

13


--------------------------------------------------------------------------------


        (d)    Third Party Beneficiaries.    This Agreement is for the sole
benefit of the parties hereto and their respective successors-in-interest and
permitted assigns. No other person is entitled to rely upon or receive any
benefit from this Agreement.

        (e)    Entire Agreement.    This Agreement, the Proprietary Information
and Inventions Agreement, and the other documents and certificates delivered
pursuant to the terms hereof, constitute the entire agreement of the parties
hereto in respect of the transactions contemplated herein. There are no
restrictions, promises, representations, warranties, covenants, or undertakings,
other than those expressly set forth or referred to herein. This Agreement
supersedes all prior discussions, negotiations, correspondence, agreements, and
understandings between the parties with respect to the transactions contemplated
herein.

        (f)    Notice.    For the purposes of this Agreement, notices and all
other communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.

        (g)    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

        (h)    Captions.    The headings of the sections of this Agreement are
inserted for convenience of reference only, do not constitute a part hereof, and
do not affect in any way the meaning, interpretation, or enforcement of this
Agreement.

        (i)    Governing Law.    This Agreement and the rights and obligations
of the parties hereunder will be governed by, and construed and interpreted in
accordance with, the laws of the State of California without giving effect to
the choice of law provisions thereof. Solely for the purposes relating to
seeking equitable relief set forth in Section 12 hereof, each party submits to
the non-exclusive jurisdiction of the federal or state courts located in
California with respect to any claim or matter arising under this Agreement.

[Signature Page Follows]

14


--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by its duly authorized officer and Employee has executed this Agreement as of
the Start Date.

 

BIDZ.COM, INC.

 

 

 

 

 

 

ATTEST:

 

By:

/s/ David Zinberg

 

 

 

 

David Zinberg

 

 

 

Chief Executive Officer

 

 

 

 

/s/ Lawrence Kong

 

 

 

Lawrence Kong
Secretary

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

/s/ Claudia C. Liu

 

 

 

Claudia C. Liu

 

 

 

 

 

 

15


--------------------------------------------------------------------------------


EXHIBIT A

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
(“AGREEMENT”)

        A.    I recognize that BIDZ.com, Inc. (the “Company”), a Delaware
corporation, is engaged in a continuous program of research, development, and
production respecting its present and future business.

        B.    I understand that as part of my employment by the Company I am
expected to make new contributions and inventions of value to the Company;

        C.    I understand that my employment creates a relationship of
confidence and trust between me and the Company with respect to any information
(i) applicable to the business of the Company or (ii) applicable to the business
of any client or customer of the Company which may be made known to me by the
Company or by a client or customer of the Company, or learned by me during the
period of my employment;

        D.    I understand that the Company possesses and will continue to
possess information that has been created, discovered, or developed, or has
otherwise become known to the Company (including without limitation information
created, discovered, developed, or made known by or to me during the period of
or arising out of my employment by the Company), or in which property rights
have been assigned or otherwise conveyed to the Company, which information has
commercial value in the business in which the Company is engaged (all of the
aforementioned information is hereinafter called “Proprietary Information”; by
way of illustration, but not limitation, Proprietary Information includes trade
secrets, processes, formulae, data and know-how, improvements, inventions,
manufacturing and other techniques, marketing plans, strategies, forecasts, and
customer lists); and

        E.    I understand that, as used herein, the period of my employment
includes any time in which I may be retained by the Company as an employee or as
a consultant.

        In consideration of my employment and the compensation received by me
from the Company from time to time, I hereby represent and agree as follows.

        1.     Prior to entering the employ of the Company, I have terminated
employment with one or more prior employers. I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence proprietary information
acquired by me in confidence or in trust prior to my employment by the Company.
I have not entered into, and I agree that I shall not enter into, any agreement
either written or oral in conflict herewith.

16


--------------------------------------------------------------------------------


        2.     I understand, as part of the consideration for the offer of
employment extended to me by the Company and of my employment or continued
employment by the Company, that I have not brought and shall not bring with me
to the Company or use in the performance of my responsibilities at the Company
any materials or documents of a former employer which are not generally
available to the public, unless I have obtained written authorization from the
former employer for their possession and use. Accordingly, I advise the Company
that the only materials or documents of a former employer which are not
generally available to the public that I have brought or shall bring to the
Company or have used or shall use in my employment are identified on Attachment
I hereto, and, as to each such item, I represent that I have obtained prior to
the effective date of my employment with the Company written authorization for
their possession and use in my employment with the Company. I also understand
that, in my employment with the Company, I am not to breach any obligation of
confidentiality that I have to former employers, and I agree that I shall
fulfill all such obligations during my employment with the Company.

        3.     I agree to indemnify and hold harmless the Company, its
stockholders, directors, officers, employees, and agents against any and all
liabilities and expenses, including amounts paid in settlement, incurred by any
of them in connection with any claim by any of my prior employers that the
termination of my employment with such employer, my employment by the Company,
or use of any skills and knowledge by the Company is a violation of contract or
law.

        4.     All Proprietary Information will be the sole property of the
Company and its assigns, and the Company and its assigns will be the sole owner
of all patents and other rights in connection therewith. I hereby assign to the
Company any rights I may have or acquire in all Proprietary Information. At all
times, both during my employment by the Company and after its termination, I
shall keep in confidence and trust all Proprietary Information, and I shall not
use or disclose any Proprietary Information or anything relating to it without
the written consent of the Company, except as may be (i) reasonably necessary or
appropriate in the ordinary course of performing my duties as an employee of the
Company, (ii) known generally to the public (or than as a result of disclosure
by me in violation of this Section 4), or (iii) legally required.

        5.     In the event of the termination of my employment by me or by the
Company for any reason or no reason, I shall deliver to the Company all
documents and data of any nature pertaining to my work with the Company and I
shall not take with me any documents or data of any description or any
reproduction of any description containing or pertaining to any Proprietary
Information.

        6.     I shall promptly disclose to the Company, or any persons
designated by it, all improvements, inventions, formulae, processes, techniques,
know-how, and data, whether or not patentable, made or conceived or reduced to
practice or learned by me, either alone or jointly with others, during the
period of my employment which are related to or useful in the business of the
Company, or result from tasks assigned me by the Company, or result from use of
premises owned, leased, or contracted for by the Company (all said

17


--------------------------------------------------------------------------------


improvements, inventions, formulae, processes, techniques, know-how, and data
will be collectively hereinafter called “Inventions”).

        7.     I agree that all Inventions will be the sole property of the
Company and its assigns, and the Company and its assigns will be the sole owner
of all patents and other rights in connection therewith. I hereby assign to the
Company any rights I may have or acquire in all Inventions. I further agree as
to all Inventions to assist the Company in every proper way (but at the
Company’s expense) to obtain and from time to time enforce patents on Inventions
in any and all countries, and to that end I shall execute all documents for use
in applying for and obtaining such patents thereon and enforcing same, as the
Company may desire, together with any assignments thereof to the Company or
persons designated by it. My obligation to assist the Company in obtaining and
enforcing patents for Inventions in any and all countries will continue beyond
the termination of my employment, but the Company will compensate me at a
reasonable rate after such termination for time actually spent by me at the
Company’s request on such assistance.

        I understand that, in accordance with Section 2872 of the California
Labor Code, the assignment provisions in this paragraph 7 do not apply to
inventions for which no equipment, supplies, facility, or trade secret
information of the Company was used, which were developed entirely on my own
time, and (i) which do not relate (a) to the business of the Company or (b) to
the Company’s actual or demonstrably anticipated research or development or
(ii) which do not result from any work performed by me for the Company.

        8.     I have identified on Attachment II hereto all inventions or
improvements relevant to the subject matter of my employment by the Company
which have been made or conceived or first reduced to practice by me alone or
jointly with others prior to my engagement by the Company which I desire to
remove from the operation of this Agreement; and I covenant that such list is
complete. If there is no such list on Attachment II, I represent that I have
made no such inventions and improvements at the time of signing this Agreement.

        9.     I agree that in addition to any other rights and remedies
available to the Company for any breach by me of my obligations hereunder, the
Company will be entitled to enforcement of my obligations hereunder by court
injunction.

        10.   If any provision of this Agreement is declared invalid, illegal or
unenforceable, such provision shall be severed and all remaining provisions will
continue in full force and effect.

        11.   This Agreement will become effective as of the commencement of my
employment with the Company.

        12.   This Agreement is binding upon me, my heirs, executors, assigns
and administrators and shall inure to the benefit of the Company, its successors
and assigns.

18


--------------------------------------------------------------------------------


        13.   This Agreement will be governed in all respects by the laws of the
State of California.

 

 

 

 

 

 



February 21, 2007

 

 

/s/ Claudia C. Liu

 

Dated:

 

Claudia C. Liu

 

ACCEPTED AND AGREED TO:

BIDZ.com, Inc.,
a Delaware corporation

By:

/s/ David Zinberg

 

 

David Zinberg

 

Chief Executive Officer

 

19


--------------------------------------------------------------------------------


ATTACHMENT I

Materials or Documents of Former Employer
Not Generally Available to Public

20


--------------------------------------------------------------------------------


ATTACHMENT II

Inventions or Improvements Made Prior
to Engagement by Company

21


--------------------------------------------------------------------------------